Case 1:19-cr-00141-SPW Document 53 Filed 09/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
VS.

CHRISTOPHER SANTILLANES
CEJA,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the in-person hearing on Defendant’s Motion
to Suppress (Doc. 31) scheduled for Friday, October 2, 2020 at 9:00 a.m. shall be
held VIA VIDEO from the Big Horn County Jail in Basin, WY. Counsel may
appear in the Snowy Mountains Courtroom thirty (30) minutes prior the hearing to
video conference with Defendant. If the defendant objects to this hearing being

held via video, he must file a motion to continue the hearing to allow time for the

defendant to be transported.

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

CR 19-141-BLG-SPW

ORDER
Case 1:19-cr-00141-SPW Document 53 Filed 09/23/20 Page 2 of 2

DATED this 2“ day of September, 2020.

    

geo

 

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
